       Case 2:20-cr-00185-RMP       ECF No. 11   filed 12/22/20   PageID.22 Page 1 of 1

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 1
                                                                    Dec 22, 2020
 2                                                                       SEAN F. MCAVOY, CLERK


 3
 4                       UNITED STATES DISTRICT COURT
 5                     EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,                     No. 2:20-CR-00185-RMP-1
 8                     Plaintiff,                  ORDER TO QUASH WRIT OF
 9                                                 HABEAS CORPUS AD
                       v.                          PROSEQUENDUM
10
11   AUSTYN MICHAEL DAVIS,                         MOTION GRANTED
12                                                   (ECF No. 10)
                       Defendant.
13
14
          Before this Court is the United States’ Motion to Quash the Writ of Habeas
15
     Corpus Ad Prosequendum, issued on December 18, 2020, ECF No. 7.
16
          Defendant is scheduled to appear before this Court on December 23, 2020,
17
     and the Writ is no longer necessary. Accordingly, IT IS ORDERED, the Clerk of
18
     Court will quash the Writ of Habeas Corpus Ad Prosequendum.
19
          IT IS SO ORDERED.
20
          DATED December 22, 2020.
21
22
                                _____________________________________
23                                        JOHN T. RODGERS
24                               UNITED STATES MAGISTRATE JUDGE
25
26
27
28



     ORDER - 1
